DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 10/25/2022.
Claims 1-20 are pending and have been examined here. 
Claims 1, 11, and 16-20 have been amended. 
Response to Arguments
 Applicant’s arguments, see page 7 of Applicant’s Response filed 10/25/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. Applicant argues that the use of a user interface directs the claim to patent eligible subject matter. Examiner respectfully disagrees, and notes that this limitation represents further generic computer implementation. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 11, and 16 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 11, and 16 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 11, and 16, as a whole, recite the following limitations:
receiving. . . a selection of a recipient from a user, the recipient selected from a group of contacts in a database; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive a selection of a recipient from a group of contacts in a database from a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would receive selections of recipients from database contacts in performing gift sales and shipment services)
providing, to the user, a list of options for preparing a gift package for the recipient, based on a digital attribute of the recipient and a digital attribute of the user; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide a list of options to a user for preparing a gift packages based on digital attributes; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would provide lists of gift preparation options based on digital attributes in performing gift sales and shipment services)
forming the gift package comprising at least one item selected by the user from the list of options; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could form a gift package based on items selected from a list of options; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would form gift packages based on selected options in performing gift sales and shipment services)
providing, to the user. . . a list having multiple funding sources, each funding source including a pre-selected balance in a customer account; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment provide a list of funding sources to a user in this manner; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would provide lists of funding sources in performing gift sales and shipment services)
receiving. . .  a user selection of a source for funding the gift package to be provided to the recipient from the list; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive a selected source of funding; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would select funding sources in performing gift sales and shipment services)
and instructing. . .  to send the gift package to the recipient upon request from the user. (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could instruct the sending of a gift package to a recipient upon a user request; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would instruct the sending of a gift package to a recipient upon a user request in performing gift sales and shipment services)
wherein the group of contacts forms a client network associated with the user, the method comprising receiving a request from the user to send the gift package to at least one contact in the group of contacts and selecting the recipient based on the at least one contact. (claims 11 and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive a selection of a recipient from a group of client contacts in a database from a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would receive selections of recipients from database and client contacts in performing gift sales and shipment services)
wherein the digital attribute of the recipient comprises a job title of the recipient, and wherein providing a list of options further comprises verifying a return of investment for the user based on a prior history of presents with the group of contacts. the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and prepare a list of options based on a job title of a recipient and verify an ROI of gift giving; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would prepare a list of options based on a job title of a recipient and verify an ROI of gift giving in performing gift sales and shipment services)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
in a server (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer-implemented method, comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A system, comprising: (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
one or more processors; (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a memory storing instructions which, when executed by the one or more processors, cause the system to perform: (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory, computer-readable medium storing instructions which, when executed by a processor in a computer, cause the computer to perform a method, the method comprising: (claim 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
in an account balance console of a graphic user interface (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 11, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application.
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 11, and 16 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 10, 14-17, and 20-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
Please see above analysis of this element in regard to claims 11 and 16 above. 
Claims 3 and 12:
Please see above analysis of this element in regard to claim 16 above.
Claims 4, 13 and 17:
 wherein providing a list of options for preparing a gift package comprises providing a text message to include as a note in the gift package, the text message having a semantic content based on the digital attribute of the recipient and the digital attribute of the user.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide an option to receive a text message with content related to digital attributes; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would provide an option to receive a text message with content related to digital attributes in performing gift sales and shipment services. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 5, 14, and 18:
 wherein the digital attribute of the user comprises a job title of the user, further comprising verifying a cap value for the list of options based on the digital attribute of the recipient and the job title of the user.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could use a job title of a user to provide a list of options and verify a cap value based on a digital attribute; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would use a job title of a user to provide a list of options and verify a cap value based on a digital attribute in performing gift sales and shipment services. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6, 15 and 19:
 wherein instructing to send the gift package to the recipient comprises sending an electronic message to the recipient to verify a second address for delivery of the gift package when the gift package fails to be delivered at a first address, and providing the second address to the delivery server.
The broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would verify second addresses when a first address has failed in performing gift sales and shipment services. Regarding the use of an electronic message, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 7 and 20:
 further comprising providing to the recipient a meeting scheduler link to schedule a meeting with the user upon receipt of the gift package.
 The broadest reasonable interpretation of this limitation amounts to the mere addition of insignificant extra-solution activity in the form of post-solution data output, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claim 8:
 wherein instructing to send the gift package to the recipient upon request from the user comprises scheduling a delivery of the gift package based on a scheduled agenda between the user and the recipient.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment schedule a package delivery based on an agenda between two users; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment and retail companies would schedule package deliveries based on users’ agendas in performing gift sales and shipment services. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claim 9:
 wherein the gift package comprises a digital offer, further comprising setting a user-selected expiration date to the digital offer.
 This limitation merely alters the type of gift used in the abstract idea above, and therefore further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 10:
 further comprising providing an interactive element in a third party application running in a user client device to link the user to the server for preparing the gift package.
 The broadest reasonable interpretation of this limitation amounts to the mere addition of insignificant extra-solution activity in the form of post-solution data output, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 10, 14-17, and 20-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (U.S. PG Pub. No. 20200034914; hereinafter "Boss") in view of Martin et al. (U.S. PG Pub. No. 20160314451; hereinafter "Martin") further in view of Tolcher et al. (U.S. PG Pub. No. 20140279281; hereinafter "Tolcher").
As per claim 1, Boss teaches:
A computer-implemented method, comprising:
Boss teaches a computer implemented system and method for sending gifts. (Boss: abstract, paragraph [0003])
receiving, in a server, a selection of a recipient from a user, the recipient selected from a group of contacts in a database;
Boss teaches a system and method for sending and receiving gifts, wherein a central server may receive a selection of a recipient for gifts delivered to a user from a group of social network contacts in a database. (Boss: abstract, paragraphs [0017-19, 45])
providing, to the user, a list of options for preparing a gift package for the recipient, based on a digital attribute of the recipient and a digital attribute of the user;
Boss teaches a system and method for sending and receiving gifts, wherein a central server may receive a selection of a recipient for gifts delivered to a user from a group of social network contacts in a database. (Boss: abstract, paragraphs [0017-19, 45]) In teaching that the server determines potential gift recipients based on digital information regarding the user and their social network contacts, Boss teaches that the list of options for preparing a gift for the recipient may be based on digital attributes of the sender and recipient. (Boss: paragraph [0017, 19-22])
forming the gift package comprising at least one item selected by the user from the list of options;
Boss teaches that when the gift has been selected, the gift may be formed by incorporating a message therewith and then delivered to the user. (Boss: paragraph [0042])
Boss does not appear to explicitly teach:
providing, to the user in an account balance console of a graphic user interface, a list having multiple funding sources, each funding source including a pre-selected balance in a customer account; 
Martin, however, teaches, an account balance interface 1100 which allows a user to reassign a given transaction 1114 by selecting from a list of sources for funding the transaction, wherein the sources include pre-selected balances for given accounts (including expense accounts) of the user. (Martin: paragraphs [0111-113, 117, 143], Fig. 11) Martin teaches combining the above elements with the teachings of Boss for the benefit of freeing a user from the necessity of carrying a wallet full of cards for various financial accounts and maximizing ease of use when paying for transactions. (Martin: paragraph [0031]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Martin with the teachings of Boss to achieve the aforementioned benefits.  
Boss in view of Martin further teaches:
receiving, in the account balance console, a user selection of a source for funding the gift package to be provided to the recipient from the list;
Martin, as outlined above, teaches, an account balance interface 1100 which allows a user to reassign a given transaction 1114 by selecting from a list of sources for funding the transaction, wherein the sources include pre-selected balances for given accounts (including expense accounts) of the user. (Martin: paragraphs [0111-113, 117, 143], Fig. 11) The motivation to combine Martin persists.
With respect to the following limitation:
and instructing, to a delivery server, to send the gift package to the recipient upon request from the user.
Boss teaches that the system may instruct an online delivery system to prepare and ship the gift to the recipient upon approval from the user. (Boss: paragraph [0031-33]) 
To be thorough, and to the extent that Boss does not explicitly teach that the online merchant directed to deliver the product comprises a server, Tolcher teaches this element. (Tolcher: paragraphs [0093]) It can be seen that each element is taught by either Boss in view of Martin, or by Tolcher. Clarifying that the merchant may comprise a server does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Martin. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Tolcher with the teachings of Boss in view of Martin, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. 
As per claim 4, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein providing a list of options for preparing a gift package comprises providing a text message to include as a note in the gift package, the text message having a semantic content based on the digital attribute of the recipient and the digital attribute of the user.
 Boss further teaches that the system may generate a message to be included on a not in the gift, wherein the content of the message may be based on the digital attribute of the sender and recipient (a friend of the user having had a break-up, death, etc.). (Boss: paragraphs [0042-45], Fig. 3)
As per claim 10, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising providing an interactive element in a third party application running in a user client device to link the user to the server for preparing the gift package.
 Boss further teaches one or more interactive elements in an application run on the user device which links the user to the server for preparing the gift. (Boss: paragraph [0017-19, 31-33, 41-43, 64])
Claims 2-3, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Pfeffer et. al. (U.S. PG Pub. NO. 20150199703; hereinafter "Pfeffer").
As per claim 2, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the group of contacts forms a client network associated with the user, the method comprising receiving a request from the user to send the gift package to at least one contact in the group of contacts and selecting the recipient based on the at least one contact.
 Boss teaches a system and method for sending and receiving gifts, wherein a central server may receive a selection of a recipient for gifts delivered to a user from a group of social network contacts in a database. (Boss: abstract, paragraphs [0017-19, 45]) Boss in view of Martin further in view of Tolcher, however, does not appear to explicitly teach that the second user comprises a client of the first.
Pfeffer, however, teaches that a system may allow for the selection of gifts to be sent to other individuals, wherein the other individuals comprise customers (clients) of the user sending the gift. (Pfeffer: paragraph [0021-25, 54]) Pfeffer teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher for the benefit of ensuring that it is likely for a business  to use a gifts strategy that uses other businesses or relies on other businesses to purchase gifts for that business in return, and for generating recommended gifts while providing for fairness in a gifting process. (Pfeffer: paragraph [0005, 8, 23]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pfeffer with the teachings of Boss in view of Martin further in view of Tolcher to achieve the aforementioned benefits.
As per claim 3, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the digital attribute of the recipient comprises a job title of the recipient, and wherein providing a list of options further comprises verifying a return of investment for the user based on a prior history of presents with the group of contacts.
 Pfeffer, however, teaches that a system may keep track of fairness in sending and receiving gifts between two individuals and therefore teaches the tracking of a return on investment for a user based on prior history of gifts sent and received through the system. (Pfeffer: paragraphs [0006, 55, 63, 66-67, 70], Fig. 6) Pfeffer further teaches that the digital attribute used to select the user may comprise the job title of the recipient (that the recipient is an employee of the company sending the gift). (Pfeffer: paragraph [0009])  Pfeffer teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher for the benefit of ensuring that it is likely for a business  to use a gifts strategy that uses other businesses or relies on other businesses to purchase gifts for that business in return. (Pfeffer: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pfeffer with the teachings of Boss in view of Martin further in view of Tolcher to achieve the aforementioned benefits.
As per claim 11, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches the limitations of this claim which are substantially identical to those of claim 2, as outlined above, and further teaches:
A system, comprising:
Boss teaches a computer implemented system and method for sending gifts. (Boss: abstract, paragraph [0003])
one or more processors;
Boss teaches the implementation of the system and method via one or more computers and one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Boss: paragraphs [0003, 15-16, 46-55], Fig. 5)
and a memory storing instructions which, when executed by the one or more processors, cause the system to perform:
 Boss teaches the implementation of the system and method via one or more computers and one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Boss: paragraphs [0003, 15-16, 46-55], Fig. 5)
As per claim 12, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein the digital attribute of the recipient comprises a job title of the recipient, and to provide a list of options the one or more processors further execute instructions to verify a return of investment for the user based on a prior history of presents with the group of contacts.
Pfeffer, however, teaches that a system may keep track of fairness in sending and receiving gifts between two individuals and therefore teaches the tracking of a return on investment for a user based on prior history of gifts sent and received through the system. (Pfeffer: paragraphs [0006, 55, 63, 66-67, 70], Fig. 6) Pfeffer further teaches that the digital attribute used to select the user may comprise the job title of the recipient (that the recipient is an employee of the company sending the gift). (Pfeffer: paragraph [0009])  The motivation to combine Pfeffer persists. 
As per claim 13, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein to provide a list of options for preparing a gift package the one or more processors execute instructions to provide a text message to include as a note in the gift package, the text message having a semantic content based on the digital attribute of the recipient and the digital attribute of the user.
 Boss further teaches that the system may generate a message to be included on a not in the gift, wherein the content of the message may be based on the digital attribute of the sender and recipient (a friend of the user having had a break-up, death, etc.). (Boss: paragraphs [0042-45], Fig. 3)
  As per claim 16, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches the limitations of this claim which are substantially identical to those of claims 2 and 3, as outlined above, and further teaches:
 A non-transitory, computer-readable medium storing instructions which, when executed by a processor in a computer, cause the computer to perform a method, the method comprising:
 Boss teaches the implementation of the system and method via one or more computers and one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Boss: paragraphs [0003, 15-16, 46-55], Fig. 5)
As per claim 17, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 16, as outlined above, and further teaches:
wherein in the method, providing a list of options for preparing a gift package comprises providing a text message to include as a note in the gift package, the text message having a semantic content based on the digital attribute of the recipient and the digital attribute of the user.
 Boss further teaches that the system may generate a message to be included on a not in the gift, wherein the content of the message may be based on the digital attribute of the sender and recipient (a friend of the user having had a break-up, death, etc.). (Boss: paragraphs [0042-45], Fig. 3)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Inoue et al. (U.S. PG Pub. No. 20020059122; hereinafter "Inoue").
As per claim 5, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the digital attribute of the user comprises a job title of the user, further comprising verifying a cap value for the list of options based on the digital attribute of the recipient and the job title of the user.
 Boss in view of Martin further in view of Tolcher further teaches that the user may indicate a maximum gift cost for specific users (recipient attributes), but does not appear to teach that this is based on the job title of the sender. (Boss: paragraph [0011])
Inoue, however, teaches that spending within a company (which may include gifts) may be regulated wherein a user's position in a company may dictate the allotted budget to that user to spend money on specific items, including gifts. (Inoue: paragraphs [0046, 48, 60-61, 125, 130], Fig. 13) Inoue teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher for the benefit of providing a system to improve the inconveniences in the foregoing conventional examples, and particularly to provide a purchase management system enabling a user to conduct the purchase of non-productions, with ease, without such user having to master the purchase conditions and the like within the organization. (Inoue: paragraph [0016-17]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Inoue with the teachings of Boss in view of Martin further in view of Tolcher to achieve the aforementioned benefits.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Tibbs et al. (U.S. PG Pub. No. 20140222711; hereinafter "Tibbs").
As per claim 6, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein instructing to send the gift package to the recipient comprises sending an electronic message to the recipient to verify a second address for delivery of the gift package when the gift package fails to be delivered at a first address, and providing the second address to the delivery server.
 Tibbs, however, teaches that a recipient of a package may be prompted to enter an alternative delivery address for the package when an indication has been received that delivery failed at a first address, wherein the alternative address may be provided to a delivery server. (Tibbs: paragraph [0011, 19-22, 30, 37, 38], Fig. 1, 3) Tibbs teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher for the benefit of providing a cost savings to common carriers and other shipping and/or logistics companies by avoiding the need to deliver parcels and other items to the home addresses of individual parcel recipients. (Tibbs: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tibbs with the teachings of Boss in view of Martin further in view of Tolcher to achieve the aforementioned benefits.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Gerdisch et al. (U.S. PG Pub. No. 20160071114; hereinafter "Gerdisch").
As per claim 7, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising providing to the recipient a meeting scheduler link to schedule a meeting with the user upon receipt of the gift package.
 Gerdisch, however, teaches that a gift may be delivered to a user simultaneous with a link that allows the user to download a calendar entry for a meeting with the sender in the form of an event. (Gerdisch: paragraphs [0085-87], Fig. 12) It can be seen that each element is taught by either Boss in view of Martin further in view of Tolcher, or by Gerdisch. Including the calendar entry taught by Gerdisch in the gift delivery taught by Boss in view of Martin further in view of Tolcher does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Martin further in view of Tolcher. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Gerdisch with the teachings of Boss in view of Martin further in view of Tolcher since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Silas et al. (U.S. PG Pub. No. 20130041952; hereinafter "Silas").
As per claim 8, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein instructing to send the gift package to the recipient upon request from the user comprises scheduling a delivery of the gift package based on a scheduled agenda between the user and the recipient.
 Silas, however, teaches that a gift in the form of a corporate gift box may be scheduled based on a meeting scheduled between two users. (Silas: paragraphs [0093-94]) It can be seen that each element is taught by either Boss or by Silas. Sending the gift based on a scheduled meeting, as taught by Silas, does not affect the normal functioning of the elements of the claim which are taught by Boss. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Silas with the teachings of Boss in view of Martin further in view of Tolcher, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Rose et al. (WIPO Publication No. WO2009/109949A1; hereinafter "Rose").
As per claim 9, Boss in view of Martin further in view of Tolcher teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the gift package comprises a digital offer, further comprising setting a user-selected expiration date to the digital offer. 
 Rose, however, teaches that an electronic gift may be sent to a recipient, wherein the sender may indicate the expiration data for the electronic gift. (Rose: page 2, lines 21-31; page 18 lines 1-8) Rose teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher for the benefit of providing a system wherein a gift may be provided to an intended recipient in a simple and flexible manner that includes gift distribution. (Rose: page 1 lines 4-6) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rose with the teachings of Boss in view of Martin further in view of Tolcher to achieve the aforementioned benefits.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Pfeffer and further in view of Inoue.
As per claim 14, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 11, as outlined above. With respect to the following limitation:
wherein the digital attribute of the user comprises a job title of the user, and the one or more processors further execute instructions to verify a cap value for the list of options based on the digital attribute of the recipient and the job title of the user.
 Boss in view of Martin further in view of Tolcher further in view of Pfeffer further teaches that the user may indicate a maximum gift cost for specific users (recipient attributes), but does not appear to teach that this is based on the job title of the sender. (Boss: paragraph [0011])
Inoue, however, teaches that spending within a company (which may include gifts) may be regulated wherein a user's position in a company may dictate the allotted budget to that user to spend money on specific items, including gifts. (Inoue: paragraphs [0046, 48, 60-61, 125, 130], Fig. 13) Inoue teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer for the benefit of providing a system to improve the inconveniences in the foregoing conventional examples, and particularly to provide a purchase management system enabling a user to conduct the purchase of non-productions, with ease, without such user having to master the purchase conditions and the like within the organization. (Inoue: paragraph [0016-17]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Inoue with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer to achieve the aforementioned benefits.
As per claim 18, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 16, as outlined above. With respect to the following limitation:
wherein the digital attribute of the user comprises a job title of the user, and wherein the method further comprises verifying a cap value for the list of options based on the digital attribute of the recipient and the job title of the user.
 Boss in view of Martin further in view of Tolcher further in view of Pfeffer further teaches that the user may indicate a maximum gift cost for specific users (recipient attributes), but does not appear to teach that this is based on the job title of the sender. (Boss: paragraph [0011])
Inoue, however, teaches that spending within a company (which may include gifts) may be regulated wherein a user's position in a company may dictate the allotted budget to that user to spend money on specific items, including gifts. (Inoue: paragraphs [0046, 48, 60-61, 125, 130], Fig. 13) Inoue teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer for the benefit of providing a system to improve the inconveniences in the foregoing conventional examples, and particularly to provide a purchase management system enabling a user to conduct the purchase of non-productions, with ease, without such user having to master the purchase conditions and the like within the organization. (Inoue: paragraph [0016-17]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Inoue with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer to achieve the aforementioned benefits.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Pfeffer and further in view of Tibbs.
As per claim 15, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 11, as outlined above, but does not appear to explicitly teach:
wherein to instruct to send the gift package to the recipient the one or more processors execute instructions to send an electronic message to the recipient to verify a second address for delivery of the gift package when the gift package fails to be delivered at a first address, and to provide the second address to the delivery server.
 Tibbs, however, teaches that a recipient of a package may be prompted to enter an alternative delivery address for the package when an indication has been received that delivery failed at a first address, wherein the alternative address may be provided to a delivery server. (Tibbs: paragraph [0011, 19-22, 30, 37, 38], Fig. 1, 3) Tibbs teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer for the benefit of providing a cost savings to common carriers and other shipping and/or logistics companies by avoiding the need to deliver parcels and other items to the home addresses of individual parcel recipients. (Tibbs: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tibbs with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer to achieve the aforementioned benefits.
As per claim 19, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
wherein in the method, instructing to send the gift package to the recipient comprises sending an electronic message to the recipient to verify a second address for delivery of the gift package when the gift package fails to be delivered at a first address, and providing the second address to the delivery server.
 Tibbs, however, teaches that a recipient of a package may be prompted to enter an alternative delivery address for the package when an indication has been received that delivery failed at a first address, wherein the alternative address may be provided to a delivery server. (Tibbs: paragraph [0011, 19-22, 30, 37, 38], Fig. 1, 3) Tibbs teaches combining the above elements with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer for the benefit of providing a cost savings to common carriers and other shipping and/or logistics companies by avoiding the need to deliver parcels and other items to the home addresses of individual parcel recipients. (Tibbs: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tibbs with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer to achieve the aforementioned benefits.
Claim 20 is under 35 U.S.C. 103 as being unpatentable over Boss in view of Martin further in view of Tolcher further in view of Pfeffer and further in view of Gerdisch.
As per claim 20, Boss in view of Martin further in view of Tolcher further in view of Pfeffer teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
wherein the method further comprises providing to the recipient a meeting scheduler link to schedule a meeting with the user upon receipt of the gift package.
 Gerdisch, however, teaches that a gift may be delivered to a user simultaneous with a link that allows the user to download a calendar entry for a meeting with the sender in the form of an event. (Gerdisch: paragraphs [0085-87], Fig. 12) It can be seen that each element is taught by either Boss in view of Martin further in view of Tolcher further in view of Pfeffer, or by Gerdisch. Including the calendar entry taught by Gerdisch in the gift delivery taught by Boss in view of Martin further in view of Tolcher further in view of Pfeffer does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Martin further in view of Tolcher further in view of Pfeffer. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Gerdisch with the teachings of Boss in view of Martin further in view of Tolcher further in view of Pfeffer since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628